11-3451                                                                        BIA
         Obando-Flores v. Holder                                                   Straus, IJ
                                                                               A076 817 577


                                   UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT
                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 11th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                         JOSEPH M. McLAUGHLIN,
 8                         DEBRA ANN LIVINGSTON,
 9                         RAYMOND J. LOHIER, JR.,
10                              Circuit Judges.
11
12
13       GERONIMO GONZALO OBANDO-FLORES,
14                Petitioner,
15
16                           v.                                 11-3451
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21
22
23       FOR PETITIONERS:                   Elyssa N. Williams, Formica
24                                          Williams, P.C., New Haven, CT.
25
26       FOR RESPONDENT:                    Stuart F. Delery, Acting Assistant
27                                          Attorney General; Richard M. Evans,
28                                          Assistant Director; Allen W.
29                                          Hausman, Senior Litigation Counsel,
30                                          Office of Immigration Litigation,
31                                          United States Department of Justice,
32                                          Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Geronimo Gonzalo Obando-Flores, a native and citizen of

 6   Nicaragua, seeks review of a July 29, 2011, order of the BIA

 7   affirming the June 29, 2009, decision of Immigration Judge

 8   (“IJ”) Michael W. Straus, denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).   In re Obando-Flores,

11   No. A076 817 577 (B.I.A. July 29, 2011), aff’g No. A076 817

12   577 (Immig. Ct. Hartford, June 29, 2009).   We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well established.     See 8

19   U.S.C. § 1252(b)(4)(B), (D); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009); Wu Zheng Huang v. INS, 436 F.3d 89,

21   96 (2d Cir. 2006).

22       The regulations require IJs to exercise the Attorney

23   General’s discretion to deny asylum to applicants who

24   establish eligibility based solely on past persecution when


                                  2
 1   the government establishes a fundamental change in

 2   circumstances sufficient to rebut the presumption of well-

 3   founded fear.     8 C.F.R. § 1208.13(b)(1).   In this case, the

 4   record supports the agency’s finding that there has been a

 5   change in country conditions in Nicaragua sufficient to

 6   rebut the presumption of a well-founded fear of future

 7   persecution.

 8       Obando-Flores was persecuted by members of the

 9   Sandinista Liberation Front in the 1980s based on his

10   support, and the support of his family members, for the

11   Contras during the civil war in Nicaragua.      He left

12   Nicaragua, but returned when the Sandinistas were no longer

13   in power, in 1990, and remained in Nicaragua without any

14   further problems from 1990 to 1998, and again from 2004

15   until 2007.     While Daniel Ortega, of the Sandinista party,

16   is now president of Nicaragua, as the BIA noted, the 2008

17   United States Department of State report indicates that

18   “[t]here were no reports of political violence against

19   citizens returning from civil-war-era self-imposed exile.”

20   Furthermore, Ortega was sworn in as president in January

21   2007, and Obando-Flores remained in Nicaragua until December

22   2007 without incident.     Accordingly, substantial evidence

23   supports the agency’s finding that there has been a

24   fundamental change in circumstances in Nicaragua, rebutting

                                     3
 1   the presumption that Obando-Flores has a well-founded fear

 2   of future persecution.    See Islami v. Gonzales, 412 F.3d

 3   391, 397-98 (2d Cir. 2005).

 4       Moreover, because Obando-Flores’s CAT claim is based on

 5   the same factual predicate as his asylum claim, he cannot

 6   show that it is more likely than not that he will be

 7   tortured in Nicaragua by the Sandinistas.    See Xue Hong Yang

 8   v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005).

 9       In certain circumstances, an IJ may grant humanitarian

10   asylum to an applicant who has established past persecution

11   but not a well-founded fear of future persecution.     See 8

12   C.F.R. § 1208.13(b)(1)(iii).   Because the grant of

13   humanitarian asylum in the absence of a well-founded fear of

14   persecution is discretionary, we review the decision for

15   abuse of discretion, and for whether the decision was

16   “manifestly contrary to the law.”   8 U.S.C. § 1252(b)(4)(D);

17   see Wu Zheng Huang, 436 F.3d at 96-97 & n.9.    Humanitarian

18   asylum has been reserved for applicants who have suffered

19   “atrocious forms of persecution,” Matter of Chen, 20 I. & N.

20   Dec. 16, 19 (BIA 1989), or who may suffer “other serious

21   harm upon removal to that country,” 8 C.F.R.

22   § 1208.13(b)(1)(iii); see Matter of L-S-, 25 I. & N. Dec.

23   705, 713-14 (BIA 2012).

24

                                    4
 1       The agency did not abuse its discretion in finding that

 2   the persecution suffered by Obando-Flores in the 1980s was

 3   not so severe as to merit a grant of humanitarian asylum.

 4   See 8 U.S.C. § 1252(b)(4)(D); Hoxhallari v. Gonzales, 468

 5   F.3d 179, 184 (2d Cir. 2006) (upholding the denial of

 6   humanitarian asylum to a supporter of the Albanian

 7   Democratic Party who had been beaten and harassed on six

 8   occasions); Wu Zheng Huang, 436 F.3d at 96-97. Moreover,

 9   because Obando-Flores alleged only a fear of harm at the

10   hands of the Sandinistas, he made no showing that there was

11   a reasonable possibility that he would suffer other serious

12   harm upon return to Nicaragua.     See Matter of L-S-, 25 I. &

13   N. Dec. at 715.

14       For the foregoing reasons, the petition for review is

15   DENIED.   As we have completed our review, any stay of

16   removal that the Court previously granted in this petition

17   is VACATED, and any pending motion for a stay of removal in

18   this petition is DISMISSED as moot.    Any pending request for

19   oral argument in this petition is DENIED in accordance with

20   Federal Rule of Appellate Procedure 34(a)(2), and Second

21   Circuit Local Rule 34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25
26


                                    5